Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION
2.	This action is in response to the amendment filed November 30, 2021 and the telephone call received January 11, 2022 regarding the Requirement for Restriction/Election filed January 10, 2022.  The statutory period indicated in the Office Action Summary was in error and the period for reply should be 2 months rather than 3.  This supplemental action corrects this error.

3.	Claims 1, 10, and 15 have been amended and claims 2 and 17 have been cancelled.

4.	Claims 1, 3-16, and 18 have been examined and are pending with this action.


Election/Restrictions
5.	Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-14, drawn to Learning user preference, classified in H04N 21/466.
II. Claims 15-18, drawn to Filtering based on additional data, classified in G06F 16/635.


6.	Inventions of Group I and Group II are directed to the same titled “electronic device”. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed clearly pertain to a different design, mode of operation, function or effect.  Furthermore, 
	For instance, independent claim 1 pertains to an electronic device that performs the function of:
	generating user data including a plurality of items and a user profile including information related to a preference for each of the plurality of items based on collected user activity information, 
receiving learning information data related to the plurality of items from the external electronic device, 
generating user learning data by applying the learning information data to the user data, 
learning a user preference pattern based on the user learning data, 
updating the user profile based on the learned user preference pattern, 
requesting a recommended item based on the updated user profile, 
receiving recommended item data related to the updated user profile from the external electronic device (Emphasis added).
Independent claim 15 pertains to an electronic device that performs completely different functions than that of claim 1.  For instance, independent claim 15 claims the functions of:
receiving a request for transmission of a recommended item data from the external electronic device, 
determining a data transmission amount of the recommended item data based on an item type and an item preference included in the request for transmission, 
determining a transmission range of the recommended item data based on an item preference included in the request for transmission, 
providing first information of the recommended item data to the external electronic device when the item preference corresponds to a first detail level, 
providing second information of the recommended item data to the external electronic device when the item preference corresponds to a second detail level that is higher than the first detail level (Emphasis added).
	Clearly, the functionalities associated with the independent claims of Group I and Group II are (1) completely different in its mode of operation, function, and effect, (2) do not encompass overlapping subject matter, and (3) there is nothing of record to show them to be obvious variants.

7.	Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
The examiner will be required to search not only two distinct subclasses, but also two distinct sections and classes.  Clearly, this is a serious search and/or examination burden if restriction were not required.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.


Conclusion
8.	For the reasons above, claims 1-18 have been restricted.

9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL Y WON whose telephone number is (571)272-3993.  The examiner can normally be reached on Wk.1: M-F: 8-5 PST & Wk.2: M-Th: 8-7 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  Please note, the examiner generally will not hold interviews after a Final Office Action has been issued.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Srivastava can be reached on 571-272-7304.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MICHAEL YOUNG WON
Primary Patent Examiner
Art Unit 2449



/Michael Won/
Primary Examiner, Art Unit 2449
January 11, 2022